           Case 1:19-mc-00007-AJ Document 2 Filed 02/21/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE



 IN RE: HOMELAND SECURITY
 INVESTIGATIONS SUMMONS NO.                        Case No. ____________________
 ICE-HSI-MF-2019-00338
                                                   Filed Under Seal – Level I



                                     MOTION TO SEAL

       The government respectfully requests that this entire matter including the application,

summons attachment, and any resulting order be sealed at Level I until on or about August 21,

2019. As discussed in the application, the government submits that the criminal investigation in

support of which this summons has been issued is ongoing. Notification of the existence of the

attached summons will seriously jeopardize the investigation, including by giving targets an

opportunity to flee, destroy or tamper with evidence, and change patterns of behavior.

                                                     Respectfully submitted,

                                                     SCOTT W. MURRAY
                                                     United States Attorney


February 21, 2019                            By:     /s/ Georgiana L. Konesky
                                                     Georgiana L. Konesky
                                                     Assistant U.S. Attorney

Motion:      ____ Granted      ____ Denied


                                                     __________________________
                                                     Andrea K. Johnstone
                                                     United States Magistrate Judge
February ____, 2019
